J-S37019-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CAROL A. WEBSTER                                IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

HAROLD D. WEBSTER

                          Appellant                  No. 2099 MDA 2013


                Appeal from the Order entered October 25, 2013
              In the Court of Common Pleas of Cumberland County
                         Civil Division at No: 2006-3802


BEFORE: LAZARUS, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                         FILED AUGUST 25, 2014

      Appellant, Harold D. Webster, appeals pro se from an order imposing

sanctions for his repeated filing of frivolous motions in this divorce case. We

affirm.

          During divorce proceedings, a master issued a final report with

recommendations r

June 13, 2011, the divorce master filed his report with the trial court. The

coversheet of the report informed Appellant that he needed to file any

                                                     filed within the ten [sic]

(20) day period, the Court shall receive the report, and if approved, shall

enter a final decree in accordance with the recommendations contained in



instructed Appellant how to file exceptions.   Appellant filed no exceptions,
J-S37019-14



and the trial court entered a final divorce decree confirming the report on

August 2, 2011.

      Appellant has repeatedly filed motions in the trial court and a civil

lawsuit in another co



Appellee to request sanctions.       On October 23, 2013, after a hearing, the



precluding Appellant from filing any further motions except this appeal.



Stewart v. Foxworth, 65 A.3d 468, 471 (Pa. Super. 2013). A court has

authority to order a par

                                                     2503(7).   Furthermore, a

party cannot use pro se status as a shield to thwart sanctions for papering

the courts with frivolous filings.    See Winpenny v. Winpenny, 775 A.2d

815, 816 n.1 (Pa. Super. 2001).

      We hold that the trial court did not abuse its discretion in sanctioning



that Appellant is obviously trying to re-litigate a matter that was finally

decided three years ago. See Trial Court Rule 1925(a) Opinion, 3/18/14, at




                                        -2-
J-S37019-14



erred.1 Instead of asking us to reverse the order imposing sanctions, he has

con                                                                        the

very conduct that lead to the sanctions in the first place.     The relentless



fees. See, e.g., Miller v. Nelson, 768 A.2d 858, 862 (Pa. Super. 2001).

We find no abuse of discretion by the trial court for the imposition of

sanctions upon Appellant for his attempting to litigate the same claims over

and over again and expecting a different result. See Stewart, 65 A.3d at
                                               2


____________________________________________


1



reproduced record violate the following Rules of Appellate Procedure, among
others:

       -   Pa.R.A.P.   2111(a)(3) (statement of scope and standard of
           review);
       -   Pa.R.A.P.   2114 (statement of jurisdiction);
       -   Pa.R.A.P.   2116 (statement of questions involved);
       -   Pa.R.A.P.   2117 (statement of the case);
       -   Pa.R.A.P.   2118 (summary of argument);
       -   Pa.R.A.P.   2119 (argument); and
           Pa.R.A.P.   2151-54 (form and contents of reproduced record).

Appellant also makes no legal argument, cites no legal authority, and asks
                                                                    pro se
status does not excuse compliance with applicable rules of procedure.
Winpenny v. Winpenny, 775 A.2d at 816 n.1.
2
    Appellee has requested a remand for imposition of sanctions under

procedurally improper.   See Pa.R.A.P. 2751.  We recognize
frustration with having to defend against repeated frivolous filings by

(Footnote Continued Next Page)


                                           -3-
J-S37019-14



      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2014




                       _______________________
(Footnote Continued)

sanctions and a prohibition against further filings (except this appeal) will
have a salutary effect on Appellant.



                                            -4-